                      Case 3:21-cv-00995-VC Document 120 Filed 02/23/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                       Ë²·´±½ îðïé ÔÔÝ                         )
                             Plaintiff                         )
                                v.                             )      Case No.     ëæîïó½ªóððççëóÊÕÜ
                           ß°°´» ×²½ò                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Ð´¿·²¬·ºº Ë²·´±½ îðïé ÔÔÝ                                                                                    .


Date:          ðîñîíñîðîï                                                          /s/ James J. Foster
                                                                                          Attorney’s signature


                                                                             Ö¿³»- Öò Ú±-¬»® øÓ¿--ò Þ¿® Ò±ò ëëíîèë÷
                                                                                      Printed name and bar number


                                                                                       Ð®·²½» Ô±¾»´ Ì§» ÔÔÐ
                                                                                 Ñ²» ×²¬»®²¿¬·±²¿´ Ð´¿½»ô Í«·¬» íéðð
                                                                                         Þ±-¬±²ô Óß ðîïïð
                                                                                                Address

                                                                                      ¶º±-¬»®à°®·²½»´±¾»´ò½±³
                                                                                            E-mail address

                                                                                           øêïé÷ ìëêóèððð
                                                                                           Telephone number

                                                                                           øêïé÷ ìëêóèïðð
                                                                                             FAX number
